Citation Nr: 0431482	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable original rating for residuals of 
right ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to July 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for residuals of right ankle 
injury, and assigned a 0 percent, noncompensable disability 
rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since separation from service, the veteran's right ankle 
injury has been manifested by at least moderate limitation of 
motion, with additional functional impairment due to pain, 
swelling, weakness, and diminished endurance approximating 
marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent initial rating for residuals of 
right ankle injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate II, § 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, 3.326 (2004).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In 
letters issued in August 2001, September 2001, and December 
2002, the RO informed the veteran and his representative of 
the type of evidence needed to support his claim, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.  The RO invited the veteran 
to submit evidence relevant to the claim on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, two of the VCAA notices were sent prior 
to the initial adjudication of the right ankle claim.  Those 
earlier notices contained the information required by 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
appeal of the right ankle rating.  The veteran's claims file 
contains relevant medical records, including the report of an 
October 2001 VA medical examination.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

Rating for Right Ankle

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The veteran had a fracture of the right ankle in 1989, 
several years prior to service.  He had surgery to repair the 
ankle.  The surgery included placement of rods and pins and 
repair of the lateral ligament.  In August 1990, he had 
another right ankle surgery to address pain and instability.  
The surgeon removed pins and revised the repair.  

The history of right ankle injury was noted when the veteran 
entered service in 1996, but he was accepted for service.  
During service, he received treatment for right ankle 
problems beginning in May 1996, when he stepped in a hole and 
was found to have a right ankle sprain.  He continued in 
treatment for pain and swelling of the right ankle, with use 
of a short leg walking cast for several weeks.  Treatment 
notes show ongoing right ankle symptoms, with new sprains in 
August 1996 and March 1998.  

The veteran had arthroscopy of the ankle in July 1998, and 
surgery to repair ligaments in the ankle in September 1998.  
X-rays taken in January 1999 showed degenerative joint 
disease in the ankle.  Treatment notes from 1999, 2000, and 
2001 reflect chronic pain and instability in the ankle.

On VA medical examination in October 2001, the veteran 
reported daily pain and occasional locking in his right 
ankle.  He reported that he always used shoe inserts, and 
sometimes used an ankle brace.  He stated that he could no 
longer climb ladders or poles because of his right ankle 
disability.  He indicated that he could walk no more than 
half a mile at a time.  The examiner observed that the right 
ankle was slightly larger than the left.  There was slight 
pain on palpation of the right ankle.  Motion of the right 
ankle was limited to 10 degrees of dorsiflexion and 25 
degrees of plantar flexion.  Resistance exercises showed that 
the right foot was weaker than the left.  X-rays of the right 
ankle showed a small sclerotic bone island.

In his May 2002 notice of disagreement, the veteran wrote 
that he had constant pain and swelling in his right ankle.  

In May 2003, the veteran had a hearing before a hearing 
officer at the RO.  The veteran reported that he had daily 
pain and swelling in his right ankle.  He stated that motion 
of the ankle was limited.  He reported episodes of locking of 
the ankle and of ankle pain shooting into the leg.  He 
indicated that the ankle was unstable when he walked.  He 
stated that he could only drive for short periods because of 
his ankle problems.  He indicated that he worked at a call 
center, spending most of his time on the telephone, but also 
moving about the office at times.  He stated that he 
sometimes missed work because of his ankle symptoms.

Under the rating schedule, limitation of motion of the ankle 
is rated at 10 percent if moderate and 20 percent if marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
motion of the ankle is to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The 2001 examination revealed that the motion of the 
veteran's right ankle was limited to at least a moderate 
degree, such as would warrant a 10 percent rating.  The ankle 
also has pain, swelling, weakness, and diminished endurance.  
Those symptoms produce additional functional impairment 
sufficient to be comparable to marked limitation of motion, 
and a 20 percent rating.  Thus, a 20 percent rating is 
warranted.  The evidence does not show significant change in 
the right ankle disability since separation from service.  
Therefore, it is not necessary to assign staged ratings.

Twenty percent is the highest schedular rating for limitation 
of motion of the ankle.  A higher rating would require 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).  
The veteran retains significant motion in the ankle, and 
thus, does not have ankylosis of the ankle.

The X-ray examinations demonstrate that he does not have 
malunion of the os calcis or astragalus.  Therefore a 
separate evaluation is not warranted for such disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5273 (2004).

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his right ankle disability.  The veteran 
reports that he has missed some work because of his right 
ankle disability.  The 20 percent evaluation is intended to 
compensate for loss of time from work.  38 C.F.R. § 4.1 
(2004).  The ankle disability has not been shown, however, to 
interfere with his employment to a marked degree.  The Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

An initial rating of 20 percent for residuals of right ankle 
injury is granted, effective from the date of service 
connection, July 6, 2001.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



